July   30, 1975


The Honorable      Jack K.   Williams                Opinion   No.   H- 655
President
Texas A&M University                                 Re:   Whether  ,a state university
College   Station,   Texas    77843                  can erect a building on land
                                                     subject to a possibility  of reverter.

Dear   Dr..   Williams:

          You have requested    our opinion concerning   the authority of the Texas
A&M University      System to erect a building on land subject to a possibility   of
reverter.     The land involved   in your request  was deeded to the University
from the United States of America       on November    21, 1974.  The deed contains
four conditions   subsequent    which in essence  are as follows:

                   1. The property    will be used for educational   purposes
                   in accordance   with the plan set out in the application.

                   2. The grantee    can sell,    lease, encumber     and otherwise
                   dispose  of the property    only as authorized    in writing  by the
                   grantor.

                   3. Grantee   must file annual reports       aa to the operation
                   and maintenance   of the property.

                   4. Grantee   will comply with all civil rights statutes and
                   regulations  pertaining   to discrimination     on grounds of race,
                   color or national   origin for so long as the property      is used
                   for a purpose for which federal       financial  aasiatance  is
                   provided.

         The breach of any of the above conditions           can result in the reversion    of
the property    to the grantor  at the grantor’s     option.     The first three conditions
expire after thirty years but no expiration        date was set for the fourth condition
although the fourth condition     is inoperable    if the facilities    located on the land
involved  receive    no federal financial   assistance.




                                        p* 2877
The Honorable      Jack K.    Williams    - page    2




        Abrogation   of t,hc: first three primary   conditions   may br obtained by
certain payments   to be made by grantee       which alrlount to the current   lair
market value of the land as of the date of abrogation        less a 3 l/3% credit
for each year the grantee      has complied   with the conditions.

          Section 85. 23(a) of the Education        Code, which is applicable   to the
Texas A&M University        System,  provides        that the University’s Board of
Directors:

                  . . . may contract    with persons,    firms,    or corporations
                  for the purchase,    acquisition,   or construction      of permanent
                  improvements     on or conveniently    located with reference       to
                  the campus of any institution     of the system;    and may purchasc~,
                  sell, or lease lands and other appurtenances          for the construction
                  of the permanent    improvements.       However,     no liability  shall
                  be incurred     by the State     of Texas   under   this   subsection.

        There are no express   restrictions           on the form     of contract   to be utili?.ed
in the purchase of lands for the erection           of permanent      improvements.

         The   Board is expressly        authorized   to erect buildings     on leased land.
Thus, in our opinion,this      section would in this case permit          permanent     improve-
ments to be erected       on land owned subject to a possibility          of reverter,    for
while a lease will usually contain a termination             date, the land involved      in your
request  will remain      the property     of the University     so long as the conditions
subsequent    are not breached.        Thus, the University      may retain title to this
property   indefinitely.     Accordingly,      in our opinion, the Texas A&M Universiiy
System is statutorily      authorized     to erect permanent       improvements       on this land.
We do not consider       the effect,   if any, of Senate Bill 706, Acts 1975, 64th Leg.,
which relates     to construction     of physical   plants at institutions     of higher learn@
in the State of Texas.

        In addition,  we are aware of no constitutional     inhibitions   to the erection
of such permanent    improvements.     In the similar   context   of improvements      on
leased land, we have hrld that article    3, sec,tion 51 of t.he Texas Constitution
and its associated   provisions  would not be violated   if the expenditure:




                                           p.   2878
                 is for il propc’r public purpose and if the consideration
                 or Ix:lll%tit to (.he public is adequai.cb. Attorney General
                 Opinion I.(-403 (1974).

Having determined       this test to be satisfied    we have upheld expenditures     for
improvements       on leased land.    Attorney     General   Opinions  H-403 (1974), H-257
(1974).    Since the pu.blic purpose and beneift are evident in the instant case, and
since there is less possibility      of dkestiture    in this case than in those involved  in
our prior    opinions,   we believe   the proposed      expenditures  wculd be clearly
constitutiona\.

                                   SUMMARY

                  The ‘Texas A&M University        System may erect permanent
                 improvcmrnts     on certain    land owned by the System subject
                 to a possibility  of revcrter.

                                                    Very   truly   yours,




DAVID   M.   KENDALL,      First   Assistant




C. RO6F;lIT  HEATH,       Chai~rrnan
Opinion Cornn~littee